 

.L

O\Ul

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McGREGOR W. SCOTT Fl L E D

    
 

United States Attorney

BRIAN A. FOGERTY MA

Assistant United States Attorney n R 0 5 2019

501 lStreet, Suite 10-100 3 K.u-S‘D'l‘_ . ' GOu T
Sacramento, CA 95814 :A. N D'sm' M"F°RHN'A

Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of Arnerica

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION CASE NO. 2:18-SW-598 AC

OF THE UNITED STATES OF AMERICA

FOR SEARCH WARRANT CONCERNING: [BB¢©PGSE.D],ORDER REGARDING MOTION TO
UNSEAL SEARCH WARRANT

The cellular telephone assigned call number

(916) 680-0751

 

 

 

The United States’ motion to unseal the Search Warrant and this case is GRANTED.

DATED; '%/ §';7`/ ¢/

 

j 1; / w 101 1 c
Hon. Allison Claire
United States Magistrate Judge

 

 

 

